MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00454-CV

                     THE CITY OF FRIENDSWOOD, Appellant

                                           V.
                   WIGHT REALTY INTERESTS, LTD., Appellee

 Appeal from the 212th District Court of Galveston County. (Tr. Ct. No. 09-CV-2123).


TO THE 212TH DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

      Before this Court, on the 23rd day of July 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                   After due consideration, the Court grants appellant
             The City of Friendswood’s motion to dismiss the appeal.
             Accordingly, the Court dismisses the appeal.

                    Costs are taxed against the party incurring same.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered July 23, 2015.

             Per curiam opinion delivered by panel consisting of Justices
             Jennings, Bland, and Brown.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 25, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT